— Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 18, 1990, which ruled, inter alia, that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
Whether a claimant is totally unemployed is a question of fact for the Unemployment Insurance Appeal Board to resolve, as is the question of whether there has been a willful misrepresentation (Matter of Arnold [Roberts], 104 AD2d 685). Here, claimant admitted that at the time she filed for unemployment insurance benefits she intended to continue operation of the corporation of which she was president and that she spent "most” of her time while receiving benefits looking for new clients for the corporation. Furthermore, when asked why she gave a false answer on her claim form to the question of whether she was an officer of a corporation, she replied "I don’t know”. Under these circumstances, the Board’s conclusion that claimant’s activities on behalf of the corporation rendered her not totally unemployed and that her answer on the claim form constituted a willful false statement is supported by substantial evidence and must be upheld (see, Matter of St. Germain [Ross], 78 AD2d 565; Matter of Muller [Levine], 50 AD2d 1005, lv denied 40 NY2d 806). The same holds true for the conclusion that the benefits she received were recoverable (see, Labor Law § 597 [4]).
Casey, J. P., Mikoll, Yesawich Jr., Levine and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.